Citation Nr: 0534954	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  05-00 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for residuals of a fracture of the left second and 
third toes.


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel


INTRODUCTION
 
The appellant is a veteran who served on active duty from 
March 1975 to March 1978. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
residuals of a fracture to the left second and third toes 
with an evaluation of 10 percent, effective from February 10, 
2003 (the date of the filed claim).


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the claim decided herein has been obtained by the RO, and the 
veteran was provided all necessary notice on this claim.

2. The veteran's left second and third toe disability is 
manifested by moderate pain after extended standing or 
walking and deformity of the third and fourth toes.


CONCLUSION OF LAW
 
The criteria for a disability rating in excess of 10 percent 
for the veteran's residuals of a fracture of the left second 
and third toes are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5283 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to: the appellant's contentions; the March 2003 VA podiatry 
examination and radiology report; service medical records; 
examination reports from entrance and separation; and a 
February 2004 private medical statement. Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, each 
piece of evidence submitted by the appellant or on his 
behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence). Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, with regard to each claim. 
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran initiated his claim for service connection for 
residuals of two fractured bones in his left foot in February 
2003. The RO granted him service connection, rating the 
disability at 10 percent. The veteran appeals on the basis 
that his foot pain warrants a higher rating. 

It is noteworthy that this appeal is from a rating decision 
that granted service connection and assigned the initial 
rating for the veteran's left toe disability. Accordingly, 
"staged" ratings may be assigned, if warranted by the 
evidence. Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity. This evaluation 
includes functional disability due to pain under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59. See also DeLuca 
v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40 
(2004). The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse. Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations. 
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable. 38 C.F.R. § 
4.59 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).

Diagnostic Code 5283 provides a 10 percent rating for 
moderate foot disabilities involving the malunion or union of 
the tarsal or metatarsal bones, a 20 percent rating for 
moderately severe disabilities, and a 30 percent rating for 
severe disabilities. 38 C.F.R. § 4.71a, DC 5283. 

The terms "moderate" and "severe" are not defined in the VA 
Schedule. Rather than applying a mechanical formula, it is 
incumbent upon the Board to arrive at an equitable and just 
decision after having evaluated the evidence. 38 C.F.R. § 
4.6. Terminology such as "moderate" and "severe" used by VA 
examiners and others, although an element of evidence to be 
considered by the Board, are not dispositive of an issue. All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

Here, there is no indication of a foot disability that is 
moderately severe due to residuals of fractured left second 
and third toes. The veteran underwent a VA examination in 
March 2003. On examination of his feet, the examiner assessed 
the veteran to have left foot pain noting "some mild 
tenderness to palpation over the medial aspect of his 
anterior calcaneus." The examiner also noted that, "[the 
veteran] has no tenderness to palpation over the metatarsal 
heads. (Sic) however he points to this region as a region 
that is painful when [his] foot is aching." The VA radiology 
report noted deformity seen of the left third and fourth 
metatarsals opining that the findings are consistent with the 
old in-service trauma.

The veteran also submitted a private medical statement from 
Dr. KJP, DPM, stating:

[The veteran] underwent a stress fracture of the right 
foot while performing military service in 1975, 
resulting in fractures of the 3rd and 4th metatarsals, 
left foot. This caused an osseus fusion at the proximal 
and midshaft area of the 3rd and 4th metatarsals. He does 
not have pain on palpation of this, but with any 
extended standing or walking, it is painful for him. 
Change of shoes and cushions have not been of benefit 
for him for this condition. 
	
Initially, the Board notes that Dr. KJP's medical statement 
is based on incorrect medical history. The veteran's service 
medical records indicate that he fractured the second and 
third metatarsals of the left foot in April 1975, not the 
fourth metatarsal of the right foot as indicated by Dr. KJP 
(he also references the veteran's left foot in the opinion, 
making his statement as a whole inconsistent and confusing). 
A medical opinion based on incorrect factual premises is not 
deemed probative. Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993). Even applying Dr. KJP's conclusions to the relevant 
anatomy, however, his opinion is not substantially different 
then the conclusion reached by the VA examiner. Both 
examiners opine that the veteran suffers foot pain but not on 
palpation of the area. Neither the VA examiner nor the 
private examiner noted any sign of painful motion, edema, 
instability, or tenderness. The VA examiner specifically 
stated that the veteran's left foot demonstrated excellent 
range of motion. Also noted was the fact that the veteran 
does not take any medication for his toe pain nor does he 
wear shoe inserts. 

Based on the above, the Board finds that the criteria for a 
disability rating in excess of 10 percent for residuals of 
fractured second and third toes, left foot, are not met. 38 
C.F.R. § 4.71a, DC 5283. The veteran has only moderate pain 
with no limitation of motion. There is no need for assistive 
devices, no tenderness, and no indication of loss of function 
other than mild secondary to pain.

No higher criteria under a different diagnostic code can be 
applied. There is no indication of claw foot, and therefore 
DC 5282 does not apply. 38 C.F.R. § 4.71a, DC 5282. DC 5284 
applies for any foot injury, but here the veteran would not 
receive a rating in excess of 10 percent under DC 5284 
because, as explained above, his disability is not 
"moderately severe" or "severe." The Board notes that the 
VA examination report also reveals diagnoses of bilateral 
plantar fasciitis and mild clavi of posterior heels. However, 
no medical professional has ever hinted these are due to the 
service-connected injury, and therefore cannot be considered 
in determining whether a higher rating is warranted.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's left second and third toes. See DeLuca v. Brown, 8 
Vet. App. 202 (1995). In this case, the veteran has 
complained of pain after long periods of standing or walking. 
The March 2003 VA radiology report noted some flexion at the 
left second through fifth toes, but the March 2003 VA 
examination report indicated an "excellent range of motion 
of the ankle from 10 degrees of dorsiflexion to 45 degrees of 
plantar flexion." There is no indication of weakness, 
incoordination, tenderness, or significant limitation of 
function as residuals of fractured left second and third 
toes. Therefore, the Board finds that the pain and loss of 
function does not apply. 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca, 8 Vet. App. 202. Although the Board has considered 
the veteran's complaints of pain, these complaints, in and of 
themselves, are not sufficient to grant a higher rating in 
light of the objective findings.  The rating schedule does 
not require a separate rating for pain.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran. In this case, the Board finds no provision upon 
which to assign a rating greater than 10 percent for the 
veteran's residuals of fractured left second and third toes.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the claimant in March 2003 (prior to the RO's 
May 2003 decision) and in January 2005. See 38 U.S.C.A. 
§ 5103(a). Those letters advised the veteran what information 
and evidence was needed to substantiate the claim decided 
herein and of his and VA's respective duties for obtaining 
evidence. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO's 2003 and 2005 letters did not specifically tell the 
claimant to provide any relevant evidence in his possession. 
However, he was otherwise fully notified of the need to give 
to VA any evidence pertaining to the claim.  There is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim. When considering the notification letters, the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOC (SSOCs), as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to this claim. See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Board notes that notice on the 
"downstream" issue of an increased initial rating was 
properly provided via the SOC. See VAOPGCPREC 8-2003 (Dec. 
2003). 

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant. 
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II. 
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied. Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless. See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied. The claimant's service medical records are in the 
file as well as post-service VA examinations and a private 
medical statement. The claimant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The claimant was afforded an examination in March 2003. The 
examiners had the claims file to review. Reexamination will 
be requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability. 38 C.F.R. § 3.327(a). Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect. Id. There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined. The veteran has not reported receiving any recent 
treatment, and there are no records suggesting an increase in 
disability has occurred as compared to the most recent VA 
examination findings. The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since otherwise adequate VA examinations were conducted. 
VAOPGCPREC 11-95. The 2003 VA examination report is thorough 
and supported by detailed notes of the examination. The Board 
concludes the examination in this case is adequate upon which 
to base a decision.

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.


ORDER

Entitlement to an initial evaluation greater than 10 percent 
for residuals of fractured left second and third toes is 
denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


